DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 1, “Th” should be replaced with ---The---.  
Claim 5 line 3 “bucking” appears to be a typographical error of “buckling.” 
Claim 15 is objected to because of the following informalities:  In line 1, “Th” should be replaced with ---The---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18, 20, and 21 recite stent structure where the independent claim is directed towards a stent delivery system that is capable of delivering a particular stent (thus the specifics of the stent is functional language).  Further recitations of stent features thus fail to limit the independent claim, as the independent claim is directed towards a delivery system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shanley et al. (Pub. No.: US 2008/0097582).
Shanley et al. (hereinafter, Shanley) discloses a stent (abstract) having a distal end and a proximal end and a longitudinal axis (e.g., fig. 1), the stent comprising: a first circumferential row 49a; a second circumferential row 51b; an intermediate section 27 extending at an angle relative to the longitudinal axis (fig. 1) and being axially interposed between and directly connected to the first circumferential row 49a and the second circumferential row 51b (fig. 1), the intermediate section 27 including a plurality of undulations (fig. 1) formed by apices where two or more struts 29, 31 converge, and each of the two or more struts include variable widths between the apices (e.g., fig. 1, struts taper down to connect to the apices, providing a variable width, see fig. 4A and 4B for an enlarged view).  
For claim 3, Shanley discloses a first circumferential ring 49b including a first plurality of closed cells 63 directly connected to the first circumferential row 49a and a second circumferential ring 51a including a second plurality of closed cells 63 directly connected to the second circumferential row 51b and the plurality of undulations of the 
For claim 4, the first plurality of closed cells 63 are formed by a first plurality of closed cell axial connectors 61 arranged between the first circumferential ring 49b and the first circumferential row 49a and the second plurality of 2 US. 124872881.01closed cells 63 are formed by a second plurality of closed cell axial connectors 61 arranged between the second circumferential ring 51a and the second circumferential row 51b, and at least one of the first plurality of closed cell axial connectors and the second plurality of closed cell axial connectors are configured to maintain axial spacing of the helical turns (by interconnecting the end rings, the closed cell axial connectors maintain the axial spacing of the helical turns by defining the beginning and ending of the helical turns).  
For claim 5, at least one of the first plurality of closed cell axial connectors 61 and the second plurality of closed cell axial connectors 61 are configured to store mechanical energy to lessen bucking of the intermediate section (para. 24, hinge arrangements provide substantially all deformation, which prevents buckling of the intermediate section).  
For claim 6, at least one of the first plurality of closed cell axial connectors 61 and the second plurality of closed cell axial connectors 61 includes one or more of connectors having a variable width (fig. 1).  
For claim 7, the variable width of the one or more of connectors is a notch (fig. 1, para. 32, interconnection hinge arrangements 61 include a rigid central portion 65 and four hinges, each of the hinges is considered a notch).  
For claim 8, the notch is arranged adjacent to an apex of one or both of the first circumferential ring and the second circumferential ring (e.g., fig. 1, each hinge is adjacent rigid portion 65, which is the apex of the circumferential rings 49b, 51a). 
For claim 9, the notch includes a length and width approximately equal to a width of the apex of one or both of the first circumferential ring and the second circumferential ring (fig. 1, notch for this purpose is considered two adjacent hinges, which have a length approximately equal to the length of the rigid central portion 65 and a width approximately equal to the width of the rigid central portion 65).  
For claim 10, the notch is configured to hinge and facilitate bending to reduce strain (para. 24).  
For claim 11, Shanley discloses a stent (abstract) having a distal end and a proximal end and a longitudinal axis (e.g., fig. 1), the stent comprising: 3US. 124872881.01a first circumferential row 49a; a second circumferential row 51b; an intermediate section 27 extending at an angle relative to the longitudinal axis (fig. 1) and being axially interposed between and directly connected to the first circumferential row 49a and the second circumferential row 51b, the intermediate section including a plurality of undulations (fig. 1) formed by apices where two or more struts 29, 31 converge, and each of the two or more struts include variable widths between the apices (e.g., fig. 1, struts taper down to connect to the apices, providing a variable width, see fig. 4A and 4B for an enlarged view); and a notch (hinge portion of connector 61) is arranged adjacent to the first circumferential ring  49a and the second circumferential ring 51b configured to hinge within the intermediate portion and facilitate bending to reduce strain (para. 24).  
For claim 12, the notch is arranged adjacent to an apex of one or both of the first circumferential ring and the second circumferential ring (e.g., fig. 1, each hinge is adjacent rigid portion 65, which is the apex of the circumferential rings 49b, 51a). 
For claim 13, the notch includes a length and width approximately equal to a width of the apex of one or both of the first circumferential ring and the second circumferential ring (fig. 1, notch for this purpose is considered two adjacent hinges, which have a length approximately equal to the length of the rigid central portion 65 and a width approximately equal to the width of the rigid central portion 65).
For claim 14, Shanley discloses a first circumferential ring 49b including a first plurality of closed cells 63 directly connected to the first circumferential row 49a and a second circumferential ring 51a including a second plurality of closed cells 63 directly connected to the second circumferential row 51b and the plurality of undulations of the intermediate section is a continuous series of undulations having a series of helical turns about the longitudinal axis (fig. 1).  
For claim 15, the first plurality of closed cells 63 are formed by a first plurality of closed cell axial connectors 61 arranged between the first 4US. 124872881.01circumferential ring 49b and the first circumferential row 49a and the second plurality of closed cells 63 are formed by a second plurality of closed cell axial connectors 65 arranged between the second circumferential ring 51a and the second circumferential row 51b, and at least one of the first plurality of closed cell axial connectors and the second plurality of closed cell axial connectors are configured to maintain axial spacing of the helical turns (by interconnecting the end rings, the closed cell axial connectors maintain the axial spacing of the helical turns by defining the beginning and ending of the helical turns).  


Claims 16-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loewen (Pub. No.: US 2007/0088421).
Loewen discloses a stent delivery system (abstract, fig. 4) comprising: a handle housing 1; and a sheath 18 configured to maintain a stent in an insertion configuration and release the stent to a deployed configuration (e.g., fig. 4).  The sheath is fully capable of maintaining a stent as specified in claim 16 in an insertion configuration (the stent including: a first circumferential row; a second circumferential row; an intermediate section extending at an angle relative to the longitudinal axis and being axially interposed between and directly connected to the first circumferential row and the second circumferential row, the intermediate section including a plurality of undulations formed by apices where two or more struts converge, and each of the two or more struts include variable widths between the apices) (Examiner notes the particular stent description is functional language which does not limit the structure of the claimed sheath. Because the sheath is fully capable of maintaining such a stent in an insertion configuration, Loewen meets the claim). 
For claim 17, the sheath is fully capable of delivering the stent to a carotid artery of a patient (e.g., para. 5; Examiner notes this is functional language).  
For claim 18, Examiner notes the stent structure does not alter the claimed delivery device.  Loewen’s sheath is fully capable of collapsing a stent which is configured to conform to vessel walls of the carotid artery.  
For claim 19, Loewen comprises a thumb wheel 19 arranged within the handle housing configured to retract the sheath to deploy the stent (fig. 4, para. 31).  
For claim 20, Examiner notes the stent structure does not alter the claimed delivery device.  Loewen’s sheath is fully capable of collapsing a stent5US. 124872881.01 wherein the variable width of the one or more of connectors is a notch.  
For claim 21, Examiner notes the stent structure does not alter the claimed delivery device.  Loewen’s sheath is fully capable of collapsing a stent wherein the notch is arranged adjacent to an apex of one or both of the first circumferential ring and the second circumferential ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SUBA GANESAN/Primary Examiner, Art Unit 3774